Case 0:19-cv-61898-RKA Document 20 Entered on FLSD Docket 10/12/2019 Page 1 of 12



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO.: 0:19-CV-61898-RKA

  DEENA PORRAS, KENNETH MCKENZIE,
  and DEBORAH LITZ, individually and on
  behalf of all those similarly situated,

         Plaintiffs,

  v.

  ENHANCED RECOVERY COMPANY,
  LLC, d/b/a ERC,

        Defendant.
  _______________________________________/

                                     RESPONSE IN OPPOSITION TO
                                   DEFENDANT’S MOTION TO DISMISS

         Plaintiffs DEENA PORRAS (“Plaintiff Porras”), KENNETH MCKENZIE (“Plaintiff

  McKenzie”), and DEBORAH LITZ (“Plaintiff Litz”) (collectively, the “Plaintiffs”) submit this

  Response in Opposition to Defendant ENHANCED RECOVERY COMPANY, LLC’s

  (“Defendant” or “ERC”) Motion to Dismiss [D.E. 14].

                                     INTRODUCTION & BACKGROUND

         1.         On July 28, 2019, Plaintiff Porras sued Defendant, claiming Defendant violated the

  Fair Debt Collection Practices Act (“FDCPA”) by and through a collection letter, see D.E. 1-3,

  Defendant sent to Plaintiff Porras in an attempt to collect a debt. See D.E. 1.

         2.         On September 04, 2019, Plaintiff Porras, along with then-joining Plaintiff

  McKenzie and Plaintiff Litz, filed the First Amended Complaint (“FAC”) [D.E. 10], as Defendant

  had sent each Plaintiff Porras, Plaintiff McKenzie, and Plaintiff Litz, a collection letter that

  violated multiple provisions the FDCPA. Plaintiffs attached their respective collection letter

                                                                                                                 PAGE | 1 of 12
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 20 Entered on FLSD Docket 10/12/2019 Page 2 of 12



  (collectively, the “Collection Letters”) to the FAC as an exhibit. See D.E. 10-1 (the “Porras CL”);

  D.E. 10-2 (the “McKenzie CL”); and D.E. 10-3 (the “Litz CL”).

         3.         The FAC advances two[1] separate claims:

                    (a)       Count I – Plaintiffs claim Defendant violated § 1692g(a), § 1692g(b), and
                              § 1692e of the FDCPA by failing to adequately inform the least
                              sophisticated consumer of the rights he or she enjoys under § 1692g(a)(4).
                              D.E. 10 at 8, ¶ 56;

                    (b)       Count II – Plaintiff McKenzie and Plaintiff Litz claim Defendant violated §
                              1692e and § 1692e(10) of the FDCPA because the McKenzie CL and the
                              Litz CL “falsely state[], or at minimum, wrongfully misrepresents, the
                              creditor’s willingness to settle the underlying debts for less than the full
                              amount as having the same result as paying the full amount of the
                              underlying debt.” D.E. at 67.

         4.         On September 18, 2019, in response to the FAC, Defendant filed the Motion to

  Dismiss [D.E. 14] (the “Motion” or “Defendant’s Motion”) now before this Court. In the Motion,

  Defendant presents two arguments:

                    (a)       In response to Count I, Defendant claims its (Defendant’s) collection letters
                              “contained the disclosures required by section 1692g of the [FDCPA] and
                              [Defendant] used actual statutory language to provide notice to Plaintiffs.”
                              See D.E. 14 at 4.

                    (b)       In response to Count II, Defendant claims its (Defendant’s) “offer to resolve
                              Plaintiffs’ respective accounts at amounts less than what each Plaintiff
                              owed, a fundamental practice in the consumer debt collection industry, was
                              not in any way misleading.” See D.E. 14 at 12.

         5.         In short, Defendant’s Motion misrepresents the legal landscape with respect to the

  least sophisticated consumer standard and the allegations of the FAC. As discussed below,

  Plaintiffs have unequivocally plead a prima facie case for the alleged violations of the FDCPA.



  [1]
      Count III of the FAC, Plaintiffs claimed Defendant, by and through the Collection Letters, also
  violated the Florida Consumer Collection Practices Act, namely, Fla. Stat. § 559.72(9); however,
  Plaintiffs voluntarily withdraw this claim, and in a separate filing, shall dismiss it (Count III of the
  FAC), see D.E. 10 at 13, ¶¶ 71-75, with prejudice.
                                                                                           PAGE | 2 of 12
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 20 Entered on FLSD Docket 10/12/2019 Page 3 of 12



  Whether the Collection Letters violate the FDCPA is a question for the jury viewing the matter

  through the lens of the least sophisticated consumer.

                                                        ARGUMENT

         6.         A complaint should not be dismissed under Rule 12(b)(6), Federal Rules of Civil

  Procedure, for failure to state a claim upon which relief may be granted “unless it appears beyond

  doubt that the Plaintiff can prove no set of facts in support of his claim which would entitle him to

  relief.” Conley v. Gibson, 355 U.S. 41, 45-46 (1957).

         7.         Under Rule (8)(a)(2) of the Federal Rules of Civil Procedure, the Complaint need

  only contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”

  While Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). The court in Ashcroft v. Iqbal, 129 S. Ct.

  1937 (2009) did much to clarify the standard of review applicable to motions under Rule 12(b)(6),

  and in doing so, did not radically alter federal pleading standards under Rule 8. Under Twombly,

  a complaint will not be dismissed under Rule 12(b)(6) if two minimum hurdles are cleared: (1) the

  complaint must describe the claim in sufficient detail to give the defendant fair notice of what the

  claim is and the grounds upon which it rests; and (2) the complaint’s allegations must plausibly

  suggest that the plaintiff has a right to relief, raising the possibility above a level of speculation.

  Twombly, 550 U.S. at 544-55.

         8.         Accordingly, such is consistent with the requirements of Rule 8(a)(2), which

  requires that a complaint “provide a ‘short and plain statement of the claim showing that the

  pleader is entitled to relief.’ This is not an onerous burden. ‘Specific facts are not necessary; the

  statement need only give the defendant(s) fair notice of what . . . the claim is and the grounds upon

  which it rests.’” Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1122 (9th Cir. 2008)

  (quoting Erickson v. Pardus, 551 U.S. 89 (2007); see also Coupons, Inc. v. Stottlemire, 588 F.

                                                                                                                 PAGE | 3 of 12
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 20 Entered on FLSD Docket 10/12/2019 Page 4 of 12



  Supp. 2d. 1069, 1073 (N.D. Cal. 2008) (citing Twombly, 550 U.S. 544) (“‘heightened fact pleading

  of specifics’ is not required to survive a motion to dismiss.”). Moreover, “[t]he defendant bears

  the burden of showing that no claim has been presented.” Hedges v. United States, 404 F.3d 744,

  750 (3rd Cir. 2005).

         9.         With respect to the pleading requirements for claims arising under the FDCPA,

  “[t]o state a claim under the FDCPA, a plaintiff must plead: ‘(1) the plaintiff has been the object

  of collection activity arising from consumer debt, (2) the defendant is a debt collector as defined

  by the FDCPA, and (3) the defendant has engaged in an act or omission prohibited by the

  FDCPA.’” Bohringer v. Bayview Loan Servicing, LLC, 141 F. Supp. 3d 1229, 1235 (S.D. Fla.

  2015) (quoting Bentley v. Bank of Am., N.A., 773 F.Supp.2d 1367, 1371 (S.D. Fla. 2011)). Here,

  Defendant’s Motion focuses solely on the third element, in that, Defendant claims that it

  (Defendant) has not engaged in an act or omission prohibited by the FDCPA. As discussed below,

  whether Defendant engaged in conduct prohibited by the FDCPA, or more accurately, whether the

  Collection Letters violate the FDCPA requires the invocation of the least sophisticated consumer

  and is otherwise a question of fact for the jury.

                     THE LEAST SOPHISTICATED CONSUMER STANDARD

         10.        The Eleventh Circuit has adopted the “least sophisticated consumer” standard in

  reviewing alleged violations of the FDCPA. See Beeders v. Gulf Coast Collection Bureau, 796

  F.Supp.2d 1335, 1338; Jeter v. Credit Bureau, Inc., 760 F.2d 1168 (11th Cir. 1985). The purpose

  of the least sophisticated consumer standard is to ensure the protection of the gullible as well as

  the shrewd. See LeBlanc v. Unifund CCR Partners, 601 F.3d 1185 (11th Cir. Fla. 2010). As the

  Eleventh Circuit explained in LeBlanc:

                    That [FDCPA] was not “made for the protection of experts, but for
                    the public—that vast multitude which includes the ignorant, the
                                                                                                                 PAGE | 4 of 12
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 20 Entered on FLSD Docket 10/12/2019 Page 5 of 12



                  unthinking, and the credulous ...” and [t]he fact that a false statement
                  may be obviously false to those who are trained and experienced
                  does not change its character, nor take away its power to deceive
                  others less experienced. There is no duty resting upon a citizen to
                  suspect the honesty of those with whom he transacts business. Laws
                  are made to protect the trusting as well as the suspicious.

  601 F.3d 1185 at1194 (citing Jeter, 760 F.2d 1168 at 1172-7). Simply put, “whether a

  representation made in a collection letter would be deceptive or misleading to the least-

  sophisticated consumer, or a collection practice would be unfair or unconscionable when applied

  to the least-sophisticated consumer, generally is a question of fact to be decided by a jury.”

  Holzman v. Malcolm S. Gerald & Assocs., Inc., 920 F.3d 1264, 1269 (11th Cir. 2019) (citing

  LeBlanc, 601 F.3d 1185 at 1194.

  WITH RESPECT TO COUNT I – THE COLLECTION LETTERS FAIL TO
  ADEQUATELY INFORM THE LEAST SOPHISTICATED CONSUMER OF THE
  RIGHTS HE OR SHE ENJOYS UNDER § 1692g(a) AND WRONGFULLY MISLEADS
  THE LEAST SOPHISTICATED CONSUMER WITH RESPECT TO THE RIGHTS HE
  OR SHE ENJOYS UNDER § 1692g(a)

         11.      “To satisfy § 1692g(a), the debt collector’s notice must state the required

  information clearly enough that the recipient is likely to understand it.” Leonard v. Zwicker &

  Assocs., P.C., 713 F. App'x 879, 882 (11th Cir. 2017) (quoting Janetos v. Fulton Friedman &

  Gullace, LLP, 825 F.3d 317, 321 (7th Cir. 2016)); Russell v. Equifax A.R.S., 74 F.3d 30, 35 (2d

  Cir. 1996) (“It is not enough for a debt collection agency simply to include the proper debt

  validation notice in a mailing to a consumer—Congress intended that such notice be clearly

  conveyed.”). Further, “[a] debt collector’s failure to provide the information required by § 1692g

  is actionable as a violation of § 1692e ‘if the variance is one that would tend to mislead the least

  sophisticated consumer.’” Leonard, 713 F. App'x 879 at 884 (quoting Caceres v. McCalla Raymer,

  LLC, 755 F.3d 1299, 1304 (11th Cir. 2014)).


                                                                                                               PAGE | 5 of 12
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 20 Entered on FLSD Docket 10/12/2019 Page 6 of 12



          12.      In the Motion, Defendant argues the underlying collection letter(s) “clearly

  disclose[] to the consumer the rights stated under section 1692g of the [FDCPA],” claiming that

  “[Defendant] notified the recipient that, upon receipt of a written dispute or request for verification,

  it would obtain and send to the consumer verification of the account or a copy of a judgment if one

  is of record against the consumer.” D.E. 14 at 12. Yet, no such language exists in any of the

  Collection Letters. For Defendant to claim that any of the Collection Letters notifies the least

  sophisticated consumer that “upon receipt of a written dispute or request for verification, it would

  obtain and send to the consumer verification of the account or a copy of a judgment if one is of

  record against the consumer” is plainly disingenuous.

          13.      Here, the Collection Letters’ failure is subtle, but undeniable. As stated in the FAC,

  “in an attempt to comply with § 1692g(a)(4) of the FDCPA, each of the collection letters

  state: ‘[i]f you notify our office below in writing within the thirty-day period that the debt, or any

  portion thereof is disputed, we will obtain verification of the debt or a copy of any judgment that

  may be of record against you.’” D.E. 10 at ¶ 57 (citing D.E. 10-1; D.E. 10-2; & D.E. 10-3.

          14.      Whether debt collectors are able to lawfully omit or modify the explicit disclosures

  of § 1692g(a) has been addressed by the Eleventh Circuit in Bishop v. Ross Earle & Bonan, P.A.,

  817 F.3d 1268, 1268 (11th Cir. 2016) (“We must read the FDCPA in a way that gives full effect

  to each of the protections at stake.”). In Bishop, the court stated, in relevant part:

                           We reject the notion that § 1692g gives debt collectors
                   discretion to omit the “in writing” requirement or cure improper
                   notice by claiming waiver. The statute is clear. The debt collector
                   “shall” notify the consumer of her right to dispute the debt in
                   writing. 15 U.S.C. § 1692g(a). Likewise, the consumer has a right
                   to verification only if she disputes the debt in writing. Id. §
                   1692g(b); see also Hooks v. Forman, Holt, Eliades & Ravin, LLC,
                   717 F.3d 282, 286 (2d Cir.2013) (“[C]onsumers [must] take the
                   extra step of putting a dispute in writing before claiming the more
                   burdensome set of rights defined in § 1692g(a)(4), (a)(5) and (b).”);
                                                                                                                PAGE | 6 of 12
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 20 Entered on FLSD Docket 10/12/2019 Page 7 of 12



                   Caprio v. Healthcare Revenue Recovery Grp., LLC, 709 F.3d 142,
                   146 (3d Cir.2013) (“[A] dispute of a debt must be in writing in order
                   to be effective....”); Camacho v. Bridgeport Fin. Inc., 430 F.3d 1078,
                   1081 (9th Cir.2005) (explaining that a consumer can trigger the right
                   to verification “only through written dispute”). Nothing in the
                   statute suggests that debt collectors have discretion to relax these
                   requirements.

  817 F.3d 1268 at 1274.

         15.       To read § 1692g(a) as allowing debt collectors to freely modify the explicitly

  required statements and/or information is completely contrary to the Eleventh Circuit’s findings

  in Bishop. See, e.g., 817 F.3d 1268 at 127 (wherein the defendant argued “that notice of the ‘in

  writing’ requirement is unnecessary because the attorney is capable of researching that

  requirement and explaining it to the consumer,” however, the court was not persuaded, stating

  “[w]hatever the merits of this argument as a policy matter, it fails because there is no textual basis

  for treating the ‘in writing’ requirement differently from the other rights contained in § 1692g.”).

         16.       Section 1692g(a) makes explicitly clear, Defendant shall provide the least

  sophisticated consumer with written notice containing a statement that, upon the consumer’s

  written request, “the debt collector will obtain verification of the debt or a copy of a judgment

  against the consumer and a copy of such verification or judgment will be mailed to the consumer

  by the debt collector.” 15 U.S.C. § 1692g(a)(4) (emphasis added). Instead, however, the Collection

  Letters sent by Defendant state that, upon the consumer written request, “[Defendant] will obtain

  verification of the debt or a copy of any judgment that may be of record against you.” See, e.g.,

  D.E. 10-1 (emphasis added). There is a stark difference between the word “a” and “any,” especially

  in the context used in the Collection Letters.

         17.       Make no mistake, the difference between “a copy of any judgment that may be of

  record against you” and “a copy of a judgment against you” is not lost on the least sophisticated

                                                                                                                PAGE | 7 of 12
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 20 Entered on FLSD Docket 10/12/2019 Page 8 of 12



  consumer. LeBlanc, 601 F.3d 1185 at 1193 (the least sophisticated consumer “possess[es] a

  rudimentary amount of information about the world and a willingness to read a collection notice

  with some care.”). As stated in the FAC, Defendant’s subtle distortion of the compulsory

  disclosures of § 1692g(a)(4) wrongfully causes, among other things, “the least sophisticated

  consumer to believe [] that if he or she disputes the underlying debt in writing with Defendant, that

  Defendant’s only obligation is to provide the consumer with a copy of any judgment, even if the

  underlying debt has not been reduced to a judgment.” D.E. 10 at 9, ¶ 59.2 Such is an unlawful

  overshadowing the least sophisticated consumer rights in violation of § 1692g(b) and otherwise a

  misleading representation in violation of § 1692e.

         18.      Naturally, Defendant disagrees with Plaintiffs assessment of the Collection Letters,

  arguing “[Defendant] does not view Plaintiffs’ purported interpretation of the language as a


  2
    In the FAC, Plaintiffs further elaborate as to the failings of Defendant’s decision to whimsically
  replace “a judgment” with “any judgment,” stating:

                  Defendant’s manipulation and modification of the statutory
                  language … causes the least sophisticated consumer to believe, for
                  example, that if the consumer has any other judgments against him
                  or her, regardless of whether that judgment was satisfied, is entirely
                  unrelated to the underlying debt, or even barred by statute of
                  limitations, and the consumer chooses to dispute the underlying debt
                  pursuant to § 1692g(a)(4), Defendant will simply mail a copy of
                  “any” such judgment to the consumer without providing any
                  verification of the underlying debt to the least sophisticated
                  consumer. Moreover, Defendant’s statement that it will simply
                  provide a copy of “any” judgment may cause the least sophisticated
                  consumer to believe that, if the consumer requests validation of the
                  underlying debt pursuant to § 1692g(a)(4), and Defendant is unable
                  to provide verification of said debt, Defendant will simply mail a
                  copy of some other judgment to the consumer and collect that debt
                  instead since Defendant need provide any verification of a debt
                  reduced to judgment.

  D.E. 10 at 9-10, ¶ 60.

                                                                                                               PAGE | 8 of 12
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 20 Entered on FLSD Docket 10/12/2019 Page 9 of 12



  plausible reading by the least sophisticated consumer.” D.E. 14 at 9. Defendant’s expected

  disagreement, however, is of little value, these circumstances have already been addressed by the

  courts. See LeBlanc, 601 F.3d 1185 at 1197 (“In Jeter, we explained that where the parties

  reasonably disagree on the proper inferences that can be drawn from the debt collector's letter,

  resolution is for the trier of fact—not for the court on summary judgment. For these reasons, this

  issue is one best submitted to the finder of fact.” (citation omitted)); Newman v. Ormond, 456

  Fed.Appx. 866, 868 (11th Cir. 2012) (“where the parties agree on the basic facts of the case, but

  reasonably disagree upon the proper inferences to be drawn from the debt collector's actions, there

  exists a genuine issue of material fact that should be determined by the trier of fact and not by the

  court in a summary judgment context.”); Michael v. HOVG, LLC, 232 F. Supp. 3d 1229, 1237

  (S.D. Fla. 2017) (“‘A debt collection letter is deceptive where it can be reasonably read to have

  two or more different meanings, one of which is inaccurate.’” (quoting Melillo v. Shendell &

  Assocs., P.A., 2012 WL 253205, at *5 (S.D. Fla. Jan. 26, 2012) (quoting Gonzales v. Arrow Fin.

  Servs., LLC, 660 F.3d 1055, 1062 (9th Cir. 2011))).

         19.      It is well established that “[t]he FDCPA exists to protect consumers against debt

  collection abuses. Consumer-protection laws are not made for the protection of experts, but for the

  public – that vast multitude which includes the ignorant, the unthinking, and the credulous. The

  least sophisticated consumer standard advances this purpose, and [the Eleventh Circuit Court of

  Appeals] will not abandon it lightly.” Bishop, 817 F.3d 1268 at 1276 (citations and quotations

  omitted). As such, Defendant’s distortion of the compulsory information and/or disclosure of §

  1692g(a)(4) creates a myriad of issues which only the jury, viewing the matter through the lens of

  the least sophisticated consumer, is to decide.




                                                                                                               PAGE | 9 of 12
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 20 Entered on FLSD Docket 10/12/2019 Page 10 of 12



   WITH RESPECT TO COUNT II – PORTRAYING A SETTLEMENT OFFER AS A
   DISCOUNT IS A FALSE REPRESENTATION, OR AT MINIMUM, UNLAWFULLY
   MISLEADING, TO THE LEAST SOPHISTICATED CONSUMER.

          20.      Defendant portrays Count II of the FAC as seeking to impose liability on Defendant

   for merely “fail[ing] to detail all of the consequences of accepting” a settlement offer. D.E. 14 at

   12 (“This claim fails because the letters do not purport to advise the consumer about any potential

   effects of accepting such offer, nor was it required to do so.”). Defendant, however, distorts

   Plaintiffs’ claim. The issues with the McKenzie CL and Litz CL, within the context of Count II,

   begin with Defendant’s deceptive use of “discounted options.” As stated in the FAC:

                           Phrasing settlement as a discount is a false representation, or
                   at minimum, misleading, to the least sophisticated consumer. For
                   example, the least sophisticated consumer will falsely believe, or at
                   minimum, be wrongfully mislead into believing, he or she is being
                   offered a discount of the amount owed (i.e., that underlying debt is
                   being discounted rather than settled). This is simply false. Here,
                   Defendant is not ‘offering discounted options’ because what is being
                   offered is not a discount. Defendant is offering settlement options.
                   This is an important distinction. For example, settling a debt for less
                   than the full amount is notated differently on a consumer’s credit
                   report differently than debts that are paid in full, whereby the former
                   is more harmful to a debtor’s credit than the latter. Further, when a
                   consumer settles a debt for less than the full amount, the consumer
                   is subject to certain tax consequences, in that, depending how much
                   less the underlying debt is settled for, the consumer will be taxed on
                   the difference between the full amount and the settlement amount.
                   Simply put, phrasing settlement options as discount options is,
                   plainly, a falsely representation, or a minimum, an unlawfully
                   misleading representation of what is being offered to the least
                   sophisticated consumer. Telling the least sophisticated consumer
                   that he or she is being offered “discount options” will, for example,
                   cause the consumer to erroneously believe no repercussions exist for
                   accepting any of the “discount options.” Further, even if the
                   collection letters had stated that it was offering an opportunity to
                   settle or that it was offering settlement options, the least
                   sophisticated consumer would still be unlawfully mislead, as the
                   collection letters, nevertheless, deceptively omit the fact that there
                   are consequences, such as those mentioned above, if the consumer
                   chooses to settle a debt for less than the full amount.

                                                                                                              PAGE | 10 of 12
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 20 Entered on FLSD Docket 10/12/2019 Page 11 of 12



   D.E. 10 at 11-12, ¶ 68. See, e.g., LeBlanc, 601 F.3d 1185, 1195 (11th Cir. 2010) (analyzing the

   content of the applicable collection letter, as a whole, and in so doing, proffering hypothetically

   unlawful interpretations a reasonable juror applying the least sophisticated consumer may reach).

          21.      Defendant argues that “a [debt] collector is not required to inform a consumer of

   all possible ramifications of an offer to pay less than what is owed to resolve an account,” D.E. 14

   at 13. Yet, “a right to seek repayment does not confer a right to mislead.” Holzman, 920 F.3d 1264

   at 1271. Defendant is free to offer true discounts, i.e., an actual reduction of the underlying debt

   (rather than agreeing to settle a debt for less than the full amount), as well as present the least

   sophisticated consumer with settlement offers, but an opportunity to settle a debt for less than the

   full amount is not tantamount to a discount, and by phrasing settlement offers as “discounted

   options” is false, or at minimum, misleading to the least sophisticated consumer. LeBlanc, 601

   F.3d at 1194 (“[T]he fact that a false statement may be obviously false to those who are trained

   and experienced does not change its character, nor take away its power to deceive others less

   experienced.”).

                                                     CONCLUSION

          22.      The deceptive, misleading, and otherwise false nature of the language utilized by

   Defendant in the Collection Letters, as exemplified by Count I and Count II of the FAC, is evident

   and palatable. Nevertheless, whether the Collection Letters, as alleged in the FAC, violate the

   FDCPA is a question of fact beyond the scope of Defendant’s Motion to Dismiss, as such a

   determination requires the jury to consider, among other things, the complained of language

   through the lens of the least sophisticated consumer. Holzman, 920 F.3d 1264 at 1269 (“whether

   a representation made in a collection letter would be deceptive or misleading to the least-

   sophisticated consumer, or a collection practice would be unfair or unconscionable when applied

                                                                                                              PAGE | 11 of 12
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 20 Entered on FLSD Docket 10/12/2019 Page 12 of 12



   to the least-sophisticated consumer, generally is a question of fact to be decided by a jury.”); see

   also LeBlanc, 601 F.3d 1185 at 1197 (“where the parties reasonably disagree on the proper

   inferences that can be drawn from the debt collector's letter, resolution is for the trier of fact—not

   for the court on summary judgment, [let alone on a motion to dismiss]. For these reasons, this issue

   is one best submitted to the finder of fact.” (citation omitted)).

           WHEREFORE, for the reasons noted above, Plaintiff, respectfully, asks this Court to deny

   Defendant’s Motion to Dismiss [D.E. 14], and provide any further relief this Court deems proper.

           DATED: October 12, 2019

                                                                  Respectfully Submitted,

                                                                   /s/ Jibrael S. Hindi                                   .
                                                                  JIBRAEL S. HINDI, ESQ.
                                                                  Florida Bar No.: 118259
                                                                  E-mail:      jibrael@jibraellaw.com
                                                                  THOMAS J. PATTI, ESQ.
                                                                  Florida Bar No.: 118377
                                                                  E-mail:      tom@jibraellaw.com
                                                                  The Law Offices of Jibrael S. Hindi
                                                                  110 SE 6th Street, Suite 1744
                                                                  Fort Lauderdale, Florida 33301
                                                                  Phone:       954-907-1136
                                                                  Fax:         855-529-9540

                                                                  COUNSEL FOR PLAINTIFF

                                           CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on October 12, 2019, the foregoing was electronically

   filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

   filing to all counsel of record.

                                                                   /s/ Thomas J. Patti                                    .
                                                                  THOMAS J. PATTI, ESQ.
                                                                  Florida Bar No.: 118377


                                                                                                               PAGE | 12 of 12
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
